- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 December 9, 2011 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 8 December 2011 Trading in Novo Nordisk shares by board members, executives and associated persons on 7 December 2011 and on 8 December 2011 In accordance with Section 28a of the Danish Securities Trading Act, Novo Nordisk is required on a daily basis to publish trading in and transfers of Novo Nordisk shares by the company’s board members, executives and their associated persons as reported by those persons to Novo Nordisk. Please find below a statement of such trading in and transfers of shares issued by Novo Nordisk. The below reporting relates to shares purchased under a general employee share saving programme. The binding offer to the employees was made on 25 October 2010, and the period in which the employees could accept the offer was 28 October – 10 November 2010. The savings made by the employees were converted into Novo Nordisk B shares at the market price on 7 December 2011. Name Ulrik Hjulmand-Lassen Reason for reporting Member of the Board of Directors Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 7 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 35 shares Total value of transaction DKK 22,337 Company Announcement no 77 / 2011 Page 1 of 5 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Name Anne Marie Kverneland Reason for reporting Member of the Board of Directors Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 7 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 35 shares Total value of transaction DKK 22,337 Name Søren Thuesen Pedersen Reason for reporting Member of the Board of Directors Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 7 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 35 shares Total value of transaction DKK 22,337 Name Jesper Brandgaard Reason for reporting Chief Financial Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 7 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 35 shares Total value of transaction DKK 22,337 Company Announcement no 77 / 2011 Page 2 of 5 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 Name Lise Kingo Reason for reporting Chief of Staffs Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 7 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 35 shares Total value of transaction DKK 22,337 Name Kåre Schultz Reason for reporting Chief Operating Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 7 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 35 shares Total value of transaction DKK 22,337 Name Mads Krogsgaard Thomsen Reason for reporting Chief Science Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Purchase of shares Date of transaction 7 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 35 shares Total value of transaction DKK 22,337 Company Announcement no 77 / 2011 Page 3 of 5 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 The below transaction is not a sale but a transfer from an executive, of a private nature. Name Kåre Schultz Reason for reporting Chief Operation Officer Financial instrument and ID code Novo Nordisk B DK006010261 Type of transaction Transfer from an executive Date of transaction 8 December 2011 Place of transaction NASDAQ OMX Copenhagen Volume of transaction 21,330 shares Total value of transaction DKK 13,555,215 Definitions and background information: Publication Publication shall take place the day after Novo Nordisk receives sufficient information on the trading. Publication is only required when the total amount of transactions of a specific board member/executive and his/her associated persons in any one calendar year has reached 5,000 euros. Who are board members, executives and associated persons? Board members and executives are members of the Board of Directors and Executive Management, respectively, of Novo Nordisk A/S. Associated persons are defined as the following persons associated to a board member/executive: 1) spouse or cohabitant, 2) children under the age of 18 years, 3) relatives defined as brothers, sisters, parents, grandparents etc, children, grandchildren etc who have shared the same household with a board member/executive for at least one year, and 4) any legal person, including a company, a foundation or a partnership, which is controlled directly or indirectly by a board member/executive and/or a person mentioned in 1)–3), or to which a board member/executive and/or a person mentioned in 1)–3) has managerial responsibilities or economic interests substantially equivalent to the legal person. What is trading/transaction? Trading is any kind of transaction, including shares purchased or otherwise acquired, shares sold or otherwise disposed, gifts, mortgages and grants and exercise of options, but not heritage. What is financial instrument and ID code? Financial instrument includes shares listed on the NASDAQ OMX Copenhagen and ADRs listed on New York Stock Exchange, except for ADRs held in 401(k) retirement plan by US-based employees. The ID code is the code (ISIN DK006010261) of the Novo Nordisk share on the NASDAQ OMX Copenhagen or the code (NVO) on New York Stock Exchange. Company Announcement no 77 / 2011 Page 4 of 5 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 What is date and place of transaction? Date of transaction is the actual transaction date. The place of transaction is the actual place of transaction, ie NASDAQ OMX Copenhagen or New York Stock Exchange. What is volume and value of transaction? The volume of transaction is the number of shares (of DKK 1 nominal value) or other financial instruments traded. The transaction value is the number of shares traded multiplied by the transaction price. The exchange rate of the Danish Central Bank (Nationalbanken) on the date of transaction is used for calculating the transaction value in DKK in case of ADRs listed on New York Stock Exchange. Novo Nordisk is a global healthcare company with 88 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 32,500 employees in 74 countries, and markets its products in 179 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com. Further information:   Media: Investors:   Katrine Rud von Sperling Klaus Bülow Davidsen Tel: (+45) 4442 6718 Tel: (+45) 4442 3176 krsp@novonordisk.com klda@novonordisk.com   Frank Daniel Mersebach Tel: (+45) 4442 0604 fdni@novonordisk.com   Lars Borup Jacobsen Tel: (+45) 3075 3479 lbpj@novonordisk.com In North America: Ken Inchausti Jannick Lindegaard Tel: (+1) Tel: (+1) kiau@novonordisk.com jlis@novonordisk.com Company Announcement no 77 / 2011 Page 5 of 5 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: December 9, 2011 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
